Citation Nr: 1611941	
Decision Date: 03/24/16    Archive Date: 03/29/16

DOCKET NO.  09-11 358	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 10 percent for a right knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to November 1981, and from April 1982 to May 1995.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In March 2013, the Board remanded the case for further development.  


FINDINGS OF FACT

1.  In April 2007, the Veteran underwent a right knee arthroscopy with subtotal medial meniscectomy.

2.  The Veteran's right knee degenerative arthritis is confirmed by X-ray imaging.

3.  The Veteran's right knee degenerative arthritis results in, at worst, limitation of flexion to 60 degrees with pain, and limitation of extension to 10 degrees.

4.  The Veteran has right knee swelling/effusion.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 10 percent for right knee limitation of motion are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5260, 5261 (2015).

2.  The criteria for a separate disability rating of 10 percent for removal of semilunar cartilage have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5259 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Notice and Assistance

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015); see also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002). 

A July 2007 letter satisfied the duty to notify provisions.

In addition, the Board finds that the duty to assist a claimant in the development of her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service VA and private medical records.  She was accorded VA medical examinations in February 2008, and July 2013, which included findings as to the nature and symptomatology of the right knee.  The findings on these examinations are consistent with the relevant rating criteria.  No prejudice is demonstrated with respect to these examinations, nor has the Veteran indicated that her disability has increased in severity since the most recent examination.  Accordingly, the Board finds that these examinations are adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

II.  Increased Rating

The Veteran contends that her service connected right knee disability is more disabling than the current 10 percent rating reflects.  

Legal Framework

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian life.  Generally, the degree of disability specified is considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

The Board will consider whether separate ratings may be assigned for separate periods of time based on facts found, a practice known as staged ratings.  Fenderson v. West, 12 Vet. App. 119, 126-27 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The Veteran is currently assigned a 10 percent rating pursuant to DC 5261.  Her claim for an increased disability rating was filed in June 2007.  

DC 5010 refers to arthritis, due to trauma, substantiated by X-ray findings.  The rater is instructed to rate as arthritis, degenerative, under DC 5003.  DC 5003 provides that degenerative arthritis that is established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  38 C.F.R. § 4.71a.  

When there is no limitation of motion of the specific joint or joints that involve degenerative arthritis, DC 5003 provides a 10 percent rating for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating is warranted for degenerative arthritis with X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.  Note (1) provides that the 20 percent and 10 percent ratings based on X-ray findings will not be combined with ratings based on limitation of motion.  Note (2) provides that the 20 percent and 10 percent ratings based on X-ray findings, above, will not be utilized in rating disabilities listed under DCs 5013 to 5024, inclusive.  38 C.F.R. § 4.71a.

When there is some limitation of motion of the specific joint or joints involved that is noncompensable (0 percent) under the appropriate DCs, then DC 5003 provides a rating of 10 percent for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a.

When there is limitation of motion of the specific joint or joints that is compensable (10 percent or higher) under the appropriate DCs, the compensable limitation of motion should be rated under the appropriate DCs for the specific joint or joints involved (here, DCs 5260 and 5261).  38 C.F.R. § 4.71a.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  Deluca v. Brown, 8 Vet. App. 202 (1995).  

When evaluating disabilities based upon arthritis, pain on its own is compensable, however, when evaluating disabilities based upon limitation of motion, pain must actually cause functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 39-42 (2011).

Disabilities of the knee are rated under the provisions of 38 C.F.R. § 4.71a, DCs 5256 through 5263.  From the outset, the Board notes that the evidence does not demonstrate the presence of ankylosis, dislocated semilunar cartilage, impairment of the tibia and fibula, and genu recurvatum.  For these reasons, DCs 5256, 5258, 5262, and 5263 are not applicable for rating the Veteran's right knee injury.

DCs 5260 and 5261 provide the rating criteria for limitation of knee motion.  38 C.F.R. § 4.71a.  Normal range of motion of the knee is from 0 to 140 degrees.  38 C.F.R. § 4.71a Plate II.  

DC 5260 provides that limitation of knee flexion to 60 degrees is rated as noncompensable; limitation of knee flexion to 45 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of flexion.  

DC 5261 provides that limitation of knee extension to 5 degrees is rated as noncompensable; limitation of knee extension to 10 degrees is rated as 10 percent disabling.  Ratings above 10 percent are available for greater limitations of extension. 

In addition to ratings based on limitation of motion, a separate rating may be assigned for knee instability pursuant to DC 5257.  A 10 percent rating will be awarded for slight instability, a 20 percent rating will be awarded for moderate instability, and a 30 percent rating will be awarded for severe instability.  The words "slight," "moderate," and "severe" are not defined in the VA Schedule for Rating disabilities; rather than applying a mechanical formula, the Board must evaluate all of the evidence so that its decisions are equitable and just.  See 38 C.F.R. § 4.6.

Pursuant to DC 5259, a 10 percent rating may be awarded for removal of semilunar cartilage. 

When all the evidence is assembled, a determination will be made on the claim.  Reasonable doubt will be resolved in favor of the veteran.  If there is a preponderance of the evidence against the claim, the claim will be denied.  If the evidence supports the claim or is in relative equipoise, the Veteran will prevail.  38 C.F.R. § 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

III.  Evidence

A February 2006 treatment record noted the Veteran complained of right knee pain and swelling, with intermittent locking.  Examination showed effusion and crepitus.  There was joint line tenderness and flexion was limited to a little more than 90 degrees.  There was no laxity.

A September 2006 MRI report noted moderate joint effusion, osteoarthritis, and degenerative changes in the medial and lateral meniscus with surface tears in the posterior horn of the medial meniscus and a horizontal tear in the anterior horn of the lateral meniscus.  There was also stretching of the posterior cruciate ligament that may be associated with slight posterior subluxation of the tibia.  

An October 2006 private treatment record noted the presence of a right medial meniscus tear.

A February 2008 VA examination noted that the Veteran had an arthroscopy with ligament repair in April 2007.  The Veteran reported pain, giving way, stiffness, weakness, and instability of the right knee.  On examination, there was crepitus, edema, and guarding of movement of the right knee.  There was subpatellar tenderness but no instability of the right knee.  Right knee motion was from zero to 70 degrees.  There was no evidence of pain with repeated motion.  

A June 2010 MRI showed status post subtotal medial meniscectomy involving the posterior horn and mid-body; joint effusion; and chondromalacia and degenerative changes.

On a July 2013 VA examination, the Veteran reported right knee pain, and a sensation that the knee might give out.  She described the knee as "catching" but noted that if she moved it slowly it would not catch.  On examination, flexion was to 105 degrees, with pain noted at 60 degrees.  Extension was limited to 10 degrees, with no evidence of painful motion.  There was no additional limitation in ranges of motion following repetitive-use testing.  The examiner described functional loss in the form of pain on movement, swelling, disturbance of locomotion, and interference with sitting, standing and weight-bearing.  Joint stability testing was normal, and there was no history of recurrent subluxation/dislocation.  The examiner noted a history of meniscal tear with frequent episodes of joint pain.  The examiner noted a history of meniscectomy, with residuals of pain and reduced range of motion.  

Analysis

In regard to limitation of motion, the Board finds that, even when taking into account the Veteran's complaints of pain, right knee flexion was to 70 degrees and extension was normal in the February 2008 VA examination.  The July 2013 VA examination right knee flexion showed flexion to 105 with painful motion beginning at 60 degrees.  Right knee extension ended at 10 degrees, compatible with a 10 percent rating under Diagnostic Code 5261.  There was no additional limitation after repetitive testing.  Nothing in the other evidence of record shows limitation of flexion and/or extension to the extent necessary for a rating in excess of 0 percent under Diagnostic Code 5260 or in excess of 10 percent under Diagnostic Code 5261.

With regard to the DeLuca criteria, the evidence shows that repetitive motion did not result in any further limitation of motion or other limitations.  Absent such evidence, or any other evidence of functional loss, an increased rating pursuant to DeLuca is not warranted.

The Board is cognizant of the fact that VA's Office of General Counsel held in VAOPGCPREC 9-2004 that separate ratings under Diagnostic Codes 5260 and 5261 may be assigned for disability of the same joint.  However, at no point did the aforementioned range of motion findings show limitation of flexion to the extent necessary to warrant even a compensable evaluation under Diagnostic Code 5260, while the only time the Veteran had limitation of extension so as to warrant a compensable rating under Diagnostic Code 5261 was on the July 2013 examination.  Therefore, separate ratings are not warranted pursuant to VAOPGCPREC 9-2004.

VA's Office of General Counsel also held in VAOPGCPREC 23-97 that a claimant who has arthritis and instability of the knee may be rated separately under Diagnostic Codes 5003 and 5257.  General Counsel stated that when a knee disorder is already rated under Diagnostic Code 5257, the veteran must also have limitation of motion which at least meets the criteria for a zero-percent rating under Diagnostic Code 5260 (flexion limited to 60 degrees or less) or 5261 (extension limited to 5 degrees or more) in order to obtain a separate rating for arthritis.  General Counsel subsequently held in VAOPGCPREC 9-98 that a separate rating for arthritis could also be based on X-ray findings and painful motion under 38 C.F.R. § 4.59 ; see also Degmetich v. Brown, 104 F.3d 1328, 1331 (Fed. Cir. 1997).  Where additionally disability is shown, a veteran rated under 5257 can also be compensated under 5003 and vice versa.

As the Veteran has complained of her right knee giving way, the Board has considered a separate rating pursuant to DC 5257 for instability.  38 C.F.R. § 4.71a, DC 5257.  However, over the course of the appeal, the objective medical evidence of record has shown that the Veteran does not suffer from lateral or medial instability or subluxation.  Moreover, while the Veteran can report symptoms that she experiences, she is not competent to diagnose the underlying medical condition causing the symptoms.  Thus, the Veteran is not competent to diagnose knee instability as she does not have the required medical training or expertise.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1377 at n. 4 (Fed. Cir. 2007).  Thus, a separate rating pursuant to DC 5257 is not warranted.

Nonetheless, the evidence shows that the Veteran has undergone a right knee meniscectomy and that she has consistently reported experiencing swelling, a manifestation not expressly contemplated by rating under Diagnostic Code 5260.  Accordingly, the Board finds that a separate 10 percent rating pursuant to DC 5259 is warranted based on partial removal of the semilunar cartilage (meniscus) with continued swelling/effusion.  38 C.F.R. § 4.71a, DC 5259.

Other Considerations

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, VA must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

The Board finds that neither the first nor second Thun element is satisfied here.  The Veteran's service-connected knee disability is manifested by signs and symptoms such as pain, swelling, and functional impairment to include limitation of motion.  Such manifestations are contemplated in the rating criteria.  With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that her knee disability has caused her to miss work excessively, resulting in marked interference with employment, or has resulted in any hospitalizations which were incompatible with her work demands.  Accordingly, the Board does not find that the knee disability results in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, even if her disability picture was exceptional or unusual, referral would not be warranted.

Lastly, the Board notes that notes that, in Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim of entitlement to a total rating based upon individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  The Court further held that when evidence of unemployability is submitted at the same time that the Veteran is appealing the initial rating assigned for a disability, the claim for TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Id.

However, in this case the record does not indicate, nor does the Veteran contend, she is unable to obtain or maintain employment due to her service-connected right knee disorder.  In fact, the record reflects the Veteran has been gainfully employed throughout the pendency of this case.  Therefore, no further discussion of entitlement to a TDIU is warranted in this case.


ORDER

A disability rating in excess of 10 percent for right knee disability pursuant to DC 5003-5260 is denied.

A separate 10 percent rating for removal of semilunar cartilage, right knee, symptomatic, is granted pursuant to DC 5259.




____________________________________________
M. HYLAND
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


